DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 6/7/2021 have been fully considered, but are not persuasive.
Applicant argues that the previously-cited references do not disclose or suggest all of the limitations of independent Claims 1 and 12 and claims depending therefrom (Remarks of 6/7/2021, pages 6-13).  Specifically, Applicant argues (Ibid at pages 6-8) that cited reference Chang [US 2015/0029582] fails to disclose:
the plurality of first dielectric layers and the plurality of metal layers [of Ag or its alloy] are alternately formed over the substrate (Claim 1);
the plurality of second dielectric layers are formed … between the plurality of metal layers and the plurality of first dielectric layers (Claim 1);
a plurality of metal layers of Ag or its alloy formed in alternation with the plurality of first dielectric layers (Claim 12); or
a plurality of second dielectric layers formed … between the plurality of metal layers and the plurality of first dielectric layers (Claim 12).

Applicant points to FIG. 7 of Chang as lacking a disclosure of the claimed limitations listed above (Remarks of 6/7/2021, page 7).  Regarding the “alternately formed” / “formed in alternation” limitations (bullet points #1 and #3 above), Applicant states that “[in Chang’s FIG. 7,] the first dielectric layers 721 and the silver layers 722 are not alternately formed over the substrate 710” (Ibid).  However, as shown in FIG. 7 of Chang, as one progresses upward from 
It should be noted that for Claim 12, the Examiner identified second dielectric layers 723 as corresponding to the claimed “first dielectric layers” (see page 5 of the Non-Final Office Action of 3/23/2021).  However, in the same manner, as shown in FIG. 7 of Chang, as one progresses upward from substrate 710, the second dielectric layers 723 and the silver layers 722 are formed in an alternating sequence, for at least the reason that a layer 723 is provided above substrate 710, after which a layer 722 is provided, and after which another layer 723 is provided.  These three layers [723, 722, 723] are formed in alternation.
Applicant’s statement regarding Chang’s disclosures is conclusory, and provides no explanation or reasoning as to why FIG. 7 of Chang lacks the claimed limitations.  Thus, the Examiner is left to speculate as to why Applicant asserts that the present claims are distinguishable from FIG. 7 of Chang.  It is believed that Applicant may be arguing that the present claim language imposes specific requirements which are not actually required based on the claim language.  Specifically, Applicant may be arguing that first dielectric layers 721 and silver layers 722 of Chang are not “alternately formed” because there are intervening layers in the total arrangement of layers shown in FIG. 7, e.g., layers 723 are present (similarly, layers 721 intervene in the sequence of layers 723 and 722).  Applicant may also be arguing that first dielectric layers 721 and silver layers 722 of Chang are not “alternately formed” because in the sequence of layers 721 and 722 (going upward from substrate 710), there are instances where layer 721 is repeated prior to another layer 722 being formed, i.e., a sequence of 721, 722, 721, 721, 722, 721, 721, 722, 721 is shown (similarly, for layers 723 and 722, a sequence of 723, 722, 723, 722, 723, 722, 723, 723
However, it has been held that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 1316; 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And although understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  MPEP § 2111.01, Section I, citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875; 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
In the present case, the broadest reasonable interpretation of the term “alternately formed” or “formed in alternation” includes arrangements in which two types of layers are found in an alternating sequence, regardless of intervening layers, and regardless of whether one type of layer is repeated prior to the other type of layer being present again in the sequence.  For example, arrangements which satisfy the requirement of “alternately formed” or “formed in alternation” for two types of layers A and B include:  ABABABAB, or ABXABXABX, or ABAABAABAAB, or AAABAABAAAABAAB or AAABXBAAABBABAXXAABBB.  To further illustrate this point, the Merriam-Webster dictionary defines “alternating” as “occurring by turns or in succession”.  Chang’s FIG. 7 satisfies the claim language of “alternately formed” or “formed in alternation” for either of its dielectric layers and its metal layers because these layers are found “occurring by turns” as one progresses in the sequence either from top to bottom or from bottom to top.
Therefore, cited reference Chang discloses the “alternately formed” / “formed in alternation” claim language (bullet points #1 and #3 above), and thus these limitations do not distinguish from Chang.

Regarding the “formed … between” limitations (bullet points #2 and #4 above), Applicant states that “[in Chang’s FIG. 7,] the second dielectric layer 723 is not formed between the silver layer 722 and the first dielectric layer 721” (Remarks of 6/7/2021, page 7).  However, as shown 
It should be noted that for Claim 12, the Examiner identified first dielectric layers 721 as corresponding to the claimed “second dielectric layers” (see page 5 of the Non-Final Office Action of 3/23/2021).  However, in the same manner, as shown in FIG. 7 of Chang, layer 721 is formed between layers 722 and 723 for at least the reason that all instances of dielectric layers 721 (except the topmost) are shown having a layer 722 which is above it, and a layer 723 which is below it.
Applicant’s statement regarding Chang’s disclosures is conclusory, and provides no explanation or reasoning as to why FIG. 7 of Chang lacks the claimed limitations.  Thus, the Examiner is left to speculate as to why Applicant asserts that the present claims are distinguishable from FIG. 7 of Chang.  It is believed that Applicant may be arguing that the present claim language imposes specific requirements which are not actually required based on the claim language.  Specifically, Applicant may be arguing that second dielectric layer 723 is not formed between the silver layer 722 and the first dielectric layer 721 because there are intervening layers in the arrangement of layers shown in FIG. 7, e.g., layer 723 is not shown directly between layer 722 and layer 721 (e.g., in contact with both layers).  Applicant may also be arguing that second dielectric layer 723 is not formed between the silver layer 722 and the first dielectric layer 721 because not every single instance of layer 723 is shown having a layer 722 above it and a layer 721 below it (similarly, not every single instance of layer 721 is shown having a layer 722 above it and a layer 723 below it).
However, it has been held that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 1316; 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And although understanding of the claim language may be aided by explanations contained in Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875; 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
In the present case, the broadest reasonable interpretation of the term “formed … between” includes arrangements in which the layer in question is found between the sandwiching layers, regardless of intervening layers, and regardless of whether all such instances of the layer in question is found in between the sandwiching layers.  For example, arrangements which satisfy the requirement of “formed … between” for a layer C being formed between layers A and B include:  ACBACBACB, or ACCBCCACB, or CAAABCBAAABCBAAA, or AAACCCBBBCAABCBCAACBCCC.  To further illustrate this point, the Merriam-Webster dictionary defines “between” as “in intermediate relation to”.  Chang’s FIG. 7 satisfies the claim language of “formed … between” for either of its dielectric layers because either of its dielectric layers are formed “in intermediate relation to” its metal layer and the other of its dielectric layers.
Therefore, cited reference Chang discloses the “formed … between” claim language (bullet points #2 and #4 above), and thus these limitations do not distinguish from Chang.

Applicant further argues that cited reference Munks fails to disclose the claimed:  wherein the plurality of first dielectric layers are formed by performing high-power ion-assisted deposition (Claim 2) and wherein the plurality of second dielectric layers are formed by performing low-power ion-assisted deposition (Claim 8) because although Munks teaches ion assisted sputtering to fabricate a dielectric layer, Munks does not teach “high-power” ion-assisted deposition or “low-power” ion-assisted deposition (Remarks of 6/7/2021, page 8).
However, as explained on pages 9-10 of the Non-Final Office Action of 3/23/2021 (and in the present Office Action below), Applicant does not appear to have provided a special definition of “high-power” or “low-power” (see MPEP § 2111.01, Section IV), nor is the Examiner 
Applicant further argues that Munks fails to disclose that such “high-power” or “low-power” ion-assisted deposition is performed to fabricate a dielectric layer which is in contact with a metal layer (Remarks of 6/7/2021, page 8).  However, there is no requirement in Claims 2 and 8 that a dielectric layer is formed in contact with a metal layer.  Furthermore, even if such limitation were present in Claims 2 and 8, Munks was not relied upon to teach the ordering of layers of the claimed invention.  Primary reference Chang discloses the claimed ordering of the layers, and that such layers may be formed by deposition [sputtering] (see, e.g., paragraph [0048] and FIGS. 4-7 of Chang).  Munks was merely relied upon to teach the type of deposition, i.e., that ion-assisted sputtering is an advantageous type of deposition (see, e.g., column 10, line 58 – column 11, line 6 and FIGS. 2, 4 of Munks).  The particular relevance of forming a dielectric layer on or next to a metal layer is not understood.  For example, Applicant has not explained why one of ordinary skill in the art would not select the type of deposition [ion-assisted] of Munks for the dielectric layers of Chang, due to the presence of a metal layer in Chang.
Therefore, Claims 2 and 8 were properly rejected based upon the combination of Chang and Munks.

Applicant further argues that cited reference Lee fails to disclose the claimed:  wherein the high-power ion-assisted deposition has a beam voltage which is in a range from about 1,000V to about 1,500V (Claim 3), wherein the high-power ion-assisted deposition has a beam current which is in a range from about 1,000 mA to about 1,500 mA (Claim 4), wherein the low-power ion-assisted deposition has a beam voltage which is in a range from about 100V to about 500V (Claim 9), and wherein the low-power ion-assisted deposition has a beam current which is in a range from about 100 mA to about 800 mA (Claim 10) because the only specific values of Lee for beam voltage or beam current are 150V to 800V (Remarks of 6/7/2021, pages 8-9).
However, in the Office Action of 3/23/2021 (see pages 10-11), Lee was not relied upon for teaching specific values of beam voltage or beam current.  Lee was relied upon to show that in an ion-assisted deposition process, it was known that ion beam voltage and current should be adequately adjusted in order to obtain the most appropriate film quality, including, e.g., ideal refractive index (see, e.g., column 2, lines 25-28 and column 3, lines 36-49 of Lee, and see also paragraph [0032] of Takashiba et al., US 2018/0299700, discussed below regarding Claim 11).  The specific numerical ranges of beam voltages and beam currents of Claims 3, 4, 9 and 10 would have been obvious to one of ordinary skill in the art because the discovery of workable or optimum ranges is not inventive when the parameters are recognized as result-effective variables in the prior art.  MPEP § 2144.05, Section II, Subsection B, and Section III, Subsection C, citing In re Antonie, 559 F.2d 618; 195 USPQ 6 (CCPA 1977).
In the present case, beam voltages and beam currents were recognized as result-effective parameters in the prior art because Lee (and also Takashiba) recognize that adjustment of beam voltage and beam current have an effect on film quality, including, e.g., ideal refractive index.  Therefore, the claimed ranges of beam voltage and beam current would have been obvious to one of ordinary skill in the art based on routine optimization and/or routine discovery of workable ranges.
Therefore, Lee’s teachings, in combination with Chang and Munks, are sufficient to disclose the invention of Claims 3, 4, 9 and 10.

Applicant further argues that cited reference Takashiba fails to disclose the claimed:  wherein the low-power ion-assisted deposition is performed without introduction of oxygen (Claim 11) (Remarks of 6/7/2021, pages 9-10).  However, Takashiba discloses that any of seven possible gaseous conditions are suitable for ion beam assist deposition:  (1) oxygen, (2) argon, (3) nitrogen, (4) oxygen and argon, (5) oxygen and nitrogen, (6) argon and nitrogen, and (7) oxygen, argon, and nitrogen (see, e.g., paragraphs [0020], [0031], [0032] of Takashiba).  Therefore, Claim 11 was properly rejected based on the combination of Takashiba with Chang and Munks, because Takashiba teaches that the assist gas for ion assisted deposition may be suitably selected as argon, or nitrogen, or a mixture of argon and nitrogen (options #2, #3, and #6), i.e., without introduction of oxygen, as taught in paragraph [0032] of Takashiba.  

Applicant further argues that cited reference Chang fails to disclose the claimed:  wherein the first dielectric layers comprise NbTiOx (x = 2-5) or Ti3O5 (Claim 13) because Chang discloses in paragraph [0064] that first dielectric layers 421 are made of silicon nitride, aluminum nitride, or gallium nitride (Remarks of 6/7/2021, page 10).  However, Applicant ignores the fact that the Non-Final Office Action of 3/23/2021 (pages 5-6) identifies Chang’s second dielectric layers as corresponding to Applicant’s claimed “first dielectric layers”.  Applicant ignores the disclosures of paragraphs [0064], [0068], [0074], [0079] and FIGS. 4-7 of Chang, which disclose that second dielectric layers 723 may be made of Ta.sub.2O.sub.5, ZrO.sub.2, Y.sub.2O.sub.3, CeO.sub.2, Al.sub.2O.sub.3, ZnO, SiO.sub.2, or titanium oxides Ti.sub.xO.sub.y or Ti.sub.3O.sub.y.  Therefore, Chang does disclose the claimed chemical composition for the claimed first dielectric layers, and thus Claim 13 was properly rejected based upon Chang.

Applicant further argues that cited reference Chang fails to disclose the claimed:  wherein the first dielectric layers have a refractive index which is in a range from about 2.10 to about 2.96 (Claim 14) because Chang’s TABLE 7 discloses a first dielectric layer 421 of silicon nitride [SiN] (Remarks of 6/7/2021, pages 10-11).  However, Applicant ignores the fact that the Non-Final Office Action of 3/23/2021 (pages 5-6) identifies Chang’s second dielectric layers as corresponding to Applicant’s claimed “first dielectric layers”.  Applicant ignores the disclosures of paragraphs [0064], [0068], [0074], [0079] and FIGS. 4-7 of Chang, which disclose that Chang’s second dielectric layers may be made of Ti.sub.xO.sub.y or Ti.sub.3O.sub.y, wherein Ti3O5 has a refractive index of approximately 2.35.  Therefore, Chang does disclose the claimed refractive index for the claimed first dielectric layers, and thus Claim 14 was properly rejected based upon Chang.

Applicant further argues that cited reference Chang fails to disclose the claimed:  wherein the second dielectric layers have a light absorption rate which is in a range from about 0.05 to about 0.96 (Claim 18) because Chang’s TABLE 7 fails to disclose a light absorption rate of the second dielectric layer 423 (Remarks of 6/7/2021, pages 11-12).  However, Applicant ignores the fact that the Non-Final Office Action of 3/23/2021 (pages 5, 6, 12, 13) identifies Chang’s first dielectric layers as corresponding to Applicant’s claimed “second dielectric layers”.  Applicant also ignores the fact that the rejection of Claim 18 was not based upon a specific prior art teaching of the claimed numerical values of light absorption rate, but rather was based on the obviousness of selecting such values.  Specifically, the general conditions of the claim were known in the prior art because Chang discloses the desirability of a high visible light transmittance (see, e.g., TABLES 8, 10, 12, 14 of Chang), which comports with the goal of Chang of providing an effective image sensing device, which includes filtering out infrared light while permitting high transmittance of visible light to avoid faint images (see, e.g., paragraphs [0005], [0006], [0027]-[0035] of Chang).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a low light absorption rate for the dielectric layers of Chang (e.g., 5%-30% [0.05-0.30]), because such absorption rate will permit the majority of 

Applicant further argues that cited reference Chang fails to disclose the claimed:  wherein the second dielectric layers have a thickness which is in a range from about 3 nm to about 10 nm (Claim 19) because Chang’s TABLE 7 discloses values of 20.8 nm and 22.4 nm for the thickness of second dielectric layer 723 (Remarks of 6/7/2021, page 12).  However, Applicant ignores the fact that the Non-Final Office Action of 3/23/2021 (pages 5-7) identifies Chang’s first dielectric layers as corresponding to Applicant’s claimed “second dielectric layers” (except for Claim 17).  Applicant ignores the disclosures of TABLES 7, 9, 11, 13 of Chang which disclose that first dielectric layers 721 may have thicknesses ranging from 7.1 nm to 46.6 nm.  Therefore, Chang does disclose the claimed range of thickness for the claimed second dielectric layers, and thus Claim 19 was properly rejected based upon Chang.  (The Examiner notes that Applicant has not claimed that each of the second dielectric layers [or all of the second dielectric layers] has a thickness from 3 nm to 10 nm.)

Therefore, Applicant’s arguments regarding the patentability of the present claims are not persuasive, and the claims remain rejected based upon the previously-cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US 2015/0029582 (previously cited).
Regarding Claim 1, Chang discloses:  A method for fabricating an optical element, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a substrate (transparent substrate 710; paragraphs [0063]-[0082] and FIGS. 4-7 of Chang; the Examiner notes that FIGS. 4, 5, 6 and 7 of Chang are applicable to the present claims, however, for convenience, generally only FIG. 7 will be specifically cited in the rejections below); and
forming a plurality of first dielectric layers, a plurality of metal layers of Ag or its alloy and a plurality of second dielectric layers over the substrate (first dielectric layers 721, silver layers 722, and second dielectric layers 723 are formed over transparent substrate 710; FIG. 7 of Chang);
wherein the plurality of first dielectric layers and the plurality of metal layers are alternately formed over the substrate (first dielectric layers 721 and silver layers 722 are alternately formed over the substrate; FIG. 7 of Chang); and
the plurality of second dielectric layers are formed on one side away from the substrate of the plurality of metal layers and between the plurality of metal layers and the plurality of first dielectric layers (second dielectric layers 723 are 

Regarding Claim 5, Chang discloses:  wherein the plurality of metal layers are formed by performing sputtering (each layer of the infrared-filtering multilayer film coated on the transparent substrate may be coated using different techniques such as evaporation or sputtering; paragraph [0048] of Chang).

Regarding Claim 6, Chang discloses:  wherein the sputtering uses AgZn alloy, AgAl alloy, AgIn alloy, AgCu alloy, or pure Ag as a target (the silver of the silver layers 722 is not alloyed; paragraphs [0027], [0031], [0048], [0063]-[0082] and FIGS. 4-7 of Chang).

Regarding Claim 12, Chang discloses:  An optical element, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate (transparent substrate 710; paragraphs [0063]-[0082] and FIGS. 4-7 of Chang; the Examiner notes that FIGS. 4, 5, 6 and 7 of Chang are applicable to the present claims, however, for convenience, generally only FIG. 7 will be specifically cited in the rejections below);
a plurality of first dielectric layers formed over the substrate (second dielectric layers 723 are formed over transparent substrate 710; FIG. 7 of Chang);
a plurality of metal layers of Ag or its alloy formed in alternation with the plurality of first dielectric layers (silver layers 722 are formed in alternation with second dielectric layers 723; FIG. 7 of Chang); and
a plurality of second dielectric layers formed on one side away from the substrate of the plurality of metal layers and between the plurality of metal layers and the plurality of first dielectric layers (first dielectric layers 721 are formed on one side away from transparent substrate 710 of silver layers 722 and between silver layers 722 and second dielectric layers 723; FIG. 7 of Chang).

Regarding Claim 13, Chang discloses:  wherein the first dielectric layers comprise NbTiOx (x = 2-5) or Ti3O5 (second dielectric layers 723 may be made of Ta.sub.2O.sub.5, ZrO.sub.2, Y.sub.2O.sub.3, CeO.sub.2, Al.sub.2O.sub.3, ZnO, SiO.sub.2, or titanium oxides Ti.sub.xO.sub.y or Ti.sub.3O.sub.y; paragraphs [0064], [0068], [0074], [0079] and FIGS. 4-7 of Chang).

Regarding Claim 14, Chang discloses:  wherein the first dielectric layers have a refractive index which is in a range from about 2.10 to about 2.96 (Ti.sub.xO.sub.y or Ti.sub.3O.sub.y, wherein Ti3O5 has a refractive index of approximately 2.35; paragraphs [0064], [0068], [0074], [0079] and FIGS. 4-7 of Chang), and the first dielectric layers have a thickness which is in a range from about 10 nm to about 60 nm (second dielectric layers 723 may have thicknesses ranging from 4.1 nm to 50 nm; TABLES 7, 9, 11, 13 of Chang).

Regarding Claim 15, Chang discloses:  wherein the metal layers comprise AgZn alloy, AgAl alloy, AgIn alloy, AgCu alloy or pure Ag (the silver of the silver layers 722 is not alloyed; paragraphs [0027], [0031], [0063]-[0082] and FIGS. 4-7 of Chang).

Regarding Claim 16, Chang discloses:  wherein the metal layers have a thickness which is in a range from about 10 nm to about 30 nm (silver layers 722 may have thicknesses ranging from 13.2 nm to 19.2 nm; TABLES 7, 9, 11, 13 of Chang).

Regarding Claim 17, Chang discloses:  An optical element, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate (transparent substrate 710; paragraphs [0063]-[0082] and FIGS. 4-7 of Chang; the Examiner notes that FIGS. 4, 5, 6 and 7 of Chang are applicable to the present claims, however, for convenience, generally only FIG. 7 will be specifically cited in the rejections below);
a plurality of first dielectric layers formed over the substrate (first dielectric layers 721 are formed over transparent substrate 710; FIG. 7 of Chang);
a plurality of metal layers of Ag or its alloy formed in alternation with the plurality of first dielectric layers (silver layers 722 are formed in alternation with first dielectric layers 721; FIG. 7 of Chang); and
a plurality of second dielectric layers formed on one side away from the substrate of the plurality of metal layers and between the plurality of metal layers and the plurality of first dielectric layers (second dielectric layers 723 are formed on one side away from transparent substrate 710 of silver layers 722 and between silver layers 722 and first dielectric layers 721; FIG. 7 of Chang);
wherein the second dielectric layers comprise NbTiOx (x < 2) or Ti3O5 (second dielectric layers 723 may be made of Ta.sub.2O.sub.5, ZrO.sub.2, Y.sub.2O.sub.3, CeO.sub.2, Al.sub.2O.sub.3, ZnO, SiO.sub.2, or titanium oxides Ti.sub.xO.sub.y or Ti.sub.3O.sub.y; paragraphs [0064], [0068], [0074], [0079] and FIGS. 4-7 of Chang).

Regarding Claim 19, Chang discloses:  wherein the second dielectric layers have a thickness which is in a range from about 3 nm to about 10 nm (first dielectric layers 721 may have thicknesses ranging from 7.1 nm to 46.6 nm; TABLES 7, 9, 11, 13 of Chang).

Regarding Claim 20, Chang discloses:  wherein the plurality of first dielectric layers, the plurality of metal layers and the plurality of second dielectric layers constitute an optical filter comprising an IR-cut filter, a red color filter, a green color filter or a blue color filter (the plurality of second dielectric layers, silver layers, and first dielectric layers of Chang constitute an optical filter which filters out blue, green, and red light; TABLES 8, 10, 12, 14 of Chang).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Tauchi et al., US 2014/0369884 (previously cited).
Regarding Claim 7, Chang does not appear to disclose:  wherein the sputtering uses AgZn alloy as a target, and Zn has a content of about 1-10% in the target.
Tauchi is related to Chang with respect to deposition of silver films for use in optical device.
Tauchi teaches:  wherein the sputtering uses AgZn alloy as a target, and Zn has a content of about 1-10% in the target (as an alternative to sputtering of pure silver [Ag], a target which includes a small amount of zinc [Zn] of 0.02 to 1.5 atomic % may be used, which provides advantages over pure silver or other silver alloys; Abstract and paragraphs [0015], [0019] of Tauchi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a small amount of zinc in an AgZn target, as in Tauchi, for the target of Chang because the resulting film has a low-level electrical resistivity that is nearly equivalent to that of a pure Ag film, a deposition rate as high as that of a pure Ag film, but also having durability that is superior to a conventional Ag alloy film as well as excellent adhesion to a substrate, as taught in Abstract and paragraphs [0010], [0015], [0027] of Tauchi.

Claims 2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Munks et al., US 6,289,028 (previously cited).
Regarding Claims 2 and 8, Chang discloses:  wherein the plurality of first dielectric layers or second dielectric layers are formed by performing deposition (each layer of the 
Chang does not appear to explicitly disclose:  wherein the deposition comprises high-power or low-power ion-assisted deposition.
Munks is related to Chang with respect to deposition of films for optical filtering.
Munks teaches:  wherein the deposition comprises high-power or low-power ion-assisted deposition (filter layers 68 and 78 of first and second optical filters 32 and 34 can be fabricated using an energetic deposition process such as ion beam or ion assisted sputtering on optical substrate 66; column 10, line 58 – column 11, line 6 and FIGS. 2, 4 of Munks; the Examiner notes that Applicant does not appear to have provided a special definition of “high-power” or “low-power”, nor is the Examiner aware of any generally understood definition in the art, and thus these terms are merely relative terms until further definition is provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ion-assisted deposition of Munks for the deposition process of Chang because such energetic deposition processes can produce films that have packing densities close to unity and hence which are very robust relative to changing environmental conditions and aging, as taught in column 10, line 58 – column 11, line 6 of Munks.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Munks and further in view of Lee et al., US 6,425,987 (previously cited).
Regarding Claims 3, 4, 9 and 10, Chang-Munks does not appear to explicitly disclose:  wherein the high-power ion-assisted deposition has a beam voltage which is in a range from about 1,000V to about 1,500V, wherein the high-power ion-assisted deposition has a beam current which is in a range from about 1,000 mA to about 1,500 mA, wherein the low-power ion-assisted deposition has a beam voltage which is in a range from about 100V to about 500V, or wherein the low-power ion-assisted deposition has a beam current which is in a range from about 100 mA to about 800 mA.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Lee is related to Chang-Munks with respect to deposition of films for optical filtering, and Lee teaches that the ion beam voltage and current of the ion source should be adequately adjusted in order to obtain the most appropriate film quality, including, e.g., ideal refractive index (column 2, lines 25-28 and column 3, lines 36-49 of Lee; see also paragraph [0032] of Takashiba et al., US 2018/0299700, cited below in the rejection of Claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select values of beam voltage and beam current within the claimed ranges for the deposition method of Chang-Munks in order to optimize film quality, including ideal refractive index of the deposited layers, as taught in Lee.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Munks and further in view of Takashiba et al., US 2018/0299700 (previously cited).
Regarding Claim 11, Chang-Munks does not appear to explicitly disclose:  wherein the low-power ion-assisted deposition is performed without introduction of oxygen.
Takashiba is related to Chang-Munks with respect to deposition of multilayer films for optical device.
Takashiba teaches:  wherein the low-power ion-assisted deposition is performed without introduction of oxygen (in the case of using the ion beam assist method, as the assist condition, oxygen, argon, nitrogen, or a mixed gas obtained by mixing two or more thereof at an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the deposition process of Chang-Munks without oxygen, as in Takashiba, because the assist gas for ion assisted deposition may suitably selected as argon or nitrogen or a mixture of argon and nitrogen, as taught in paragraph [0032] of Takashiba.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding Claim 18, it is believed that Chang’s dielectric layers disclosed in paragraphs [0063]-[0082] and having thicknesses in the 5 nm to 50 nm range such as disclosed in TABLES 7, 9, 11, 13 would have absorption rates which fall within the very broad range of between 5% and 96% for visible light.  See MPEP § 2112, Section V.  Nonetheless, Chang does not appear to explicitly disclose:  wherein the second dielectric layers have a light absorption rate which is in a range from about 0.05 to about 0.96.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed because Chang discloses the desirability of a high visible light transmittance (see, e.g., TABLES 8, 10, 12, 14 of Chang), which comports with the goal of Chang of providing an effective image sensing device (filtering out infrared light while permitting high transmittance of visible light to avoid faint images; see, e.g., paragraphs [0005], [0006], [0027]-[0035] of Chang).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a low light absorption rate for the dielectric layers of Chang (e.g., 5%-30% [0.05-0.30]), because such absorption rate will permit the majority of visible light to pass through to the image sensor of the imaging device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872